DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before this court on a petition for a writ of mandamus filed by petitioner, Artie Grissom, acting pro se, on July 20, 2005. Petitioner, who is currently incarcerated, states he filed a delayed petition for postconviction relief on July 15, 2004, which the trial court denied on August 23, 2004. Petitioner now asks this court to order respondent, Judge Beverly K. McGookey, to file findings of fact and conclusions of law, so he may appeal the trial court's judgment.
 {¶ 2} Along with his petition for a writ of mandamus, petitioner has filed a certificate of service. However, petitioner has failed to file a praecipe, and the petition is not verified by affidavit as required by R.C. 2731.04. In addition, petitioner has not filed an affidavit describing each civil action or appeal of a civil action he had filed in the previous five years in any state or federal court, as required by R.C. 2969.25(A). Failure to comply with the mandatory requirements of R.C. 2969.25(A) renders the action subject to dismissal. See State exrel. Zanders v. Ohio Parole Bd. (1998), 82 Ohio St. 3d 421.
 {¶ 3} Upon consideration, we hereby dismiss this action sua sponte, at petitioner's costs. It is so ordered.
Petition dismissed.
Pietrykowski, J., Skow, J., Parish, J., concur.